Citation Nr: 9905135	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a skin disorder on 
a direct basis and secondary to Agent Orange exposure during 
service.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The case was previously before the Board in July 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  Also, as 
noted in the July 1997 remand, the Board has separated the 
issue of entitlement to service connection for a psychiatric 
disorder and PTSD into two separate issues.  This is because 
they are distinct claims.  VA regulations provide specific 
guidance of the elements needed to establish service 
connection for PTSD; therefore, such a claim is distinct from 
a claim for service connection for other psychiatric 
disorders and may be handled as a separate issue. 

The issue of entitlement to nonservice-connected pension 
benefits is the subject of a remand which follows the Board's 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of any psychiatric 
disorders during service.

3.  The earliest medical reports dealing with any psychiatric 
disorder are dated decades after service and do not relate 
the disorder to the veteran's military service.  

4.  There is no medical opinion, or other competent evidence 
linking any current psychiatric disorder to the veteran's 
active military service.  

5.  The veteran did not engaged in combat with the enemy.

6.  The veteran's own statements regarding the occurrence of 
stressors in service are not credible and/or consistent with 
the circumstances or conditions of service.

7.  The medical evidence of record does not provide a clear 
diagnosis of PTSD.

8.  The RO denied service connection for pulmonary 
tuberculosis in March 1979.  The veteran was notified of this 
decision in April 1979 but did not file an appeal 

9.  No competent medical evidence establishing a relationship 
between the veteran's current alleged residuals of pulmonary 
tuberculosis and the veteran's active military service has 
been received since the March 1979 RO decision.  

10.  The evidence received since the March 1979 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

11.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

12.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

13.  There is no competent medical evidence of any current 
Agent Orange related skin disorder.

14.  The veteran has not presented a plausible claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service.

15.  The service medical records reveal several instances of 
skin rashes during service.  

16.  Upon separation examination the veteran's skin was noted 
to be normal.

17.  The first indication of a skin disorder subsequent to 
service was in 1994.  

18.  There is no medical opinion, or other competent 
evidence, linking the veteran's current eczema to the 
veteran's active military service. 


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for a psychiatric disorder, other than 
PTSD, and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998). 

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110; 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998).

3.  The veteran has not presented a well grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service or on a direct basis, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1997); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998).

4.  The March 1979 decision of the RO denying service 
connection for tuberculosis is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

5.  Evidence received since the March 1979 decision denying 
service connection for tuberculosis is not new and material, 
and the veteran's claim for service connection for 
tuberculosis has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric disorder, other than PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Psychoses may be presumed 
to have been incurred during active military service if they 
are manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a psychiatric disorder during 
service; (2) whether he has any current psychiatric disorder; 
and, if so, (3) whether this current disability is 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The RO has obtained the veteran's service medical records and 
they appear to be complete.  There is no indication in any of 
the service medical records that the veteran had any 
complaints, symptoms, and/or diagnoses of any psychiatric 
disorder during service.  On the veteran's January 1971 
separation examination report his psychiatric clinical 
evaluation was "normal" with no abnormalities noted by the 
examining physician.  

The veteran asserts that he was treated at the "Wordsworth, 
California, VA Hospital Psychiatric Outpatient Department in 
the 1970s."  In response to a request from the RO in 1981, 
the VA outpatient clinic at Wordsworth, California indicated 
that the veteran was "seen in 1979 for social problems only; 
no medical data on file at this facility."  The Board notes 
that "social problems" in no way indicates any diagnosis of 
a psychiatric disorder.  Moreover, even if these records 
revealed treatment for a psychotic disorder, which they do 
not, such treatment was well beyond the one-year period 
following separation from service which would warrant a 
presumption of service connection.  

In August 1981 a VA examination of the veteran was conducted.  
There is absolutely no indication in the examination 
narrative of any complaints, or symptoms, of any psychiatric 
disorder.  However, a diagnosis of "anxiety neurosis" was 
included in the examination report.  This is the first 
diagnosis of any psychiatric disorder and is approximately 
one decade after the veteran separated from service.  
Moreover, the Board notes that this diagnosis is completely 
unsupported by any objective medical evidence.  

In February 1994 the veteran was admitted for inpatient 
treatment at a VA medical center.  The treatment was for 
substance abuse.  The veteran related a history of substance 
abuse dating back to his service in Vietnam.  The diagnosis 
included alcohol and cocaine dependence, and PTSD by history.  

In March 1994 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported a history of treatment in 
the 1970s and the recent VA substance abuse treatment noted 
above.  He reported nervousness and poor concentration.  He 
gave a "questionable history of visual hallucinations."  He 
reported abusing alcohol and crack cocaine.  The veteran also 
indicated a history of abusing drugs during service in 
Vietnam.  Mental status examination revealed a mildly anxious 
affect.  No delusions or hallucinations were noted.  He was 
oriented; memory, recall, and abstracting ability were also 
noted to be good.  Insight was limited and despite the 
veteran's "report of suspiciousness and paranoia, he 
exhibited no signs of paranoia during his examination."  The 
discussion was that the veteran "has a long history of drug 
and alcohol abuse and anti-social behavior.  He gives no 
history of psychosis, but reports suspiciousness and 
paranoia."  The diagnosis was "personality disorder no[t] 
otherwise specified with anti-social and paranoid traits.  
Substance abuse including crack cocaine and alcohol."  

In August 1994 a psychological evaluation was conducted in 
conjunction with the veteran's claim for disability benefits 
from the Social Security Administration (SSA).  The veteran 
was noted to be of average intelligence.  The examiner 
indicated that the veteran was manipulative and sociopathic; 
his descriptions of hallucinations and other PTSD symptoms 
appeared not to be genuine.  The examiner noted that the 
veteran was "an individual who is bright enough to read 
about [the symptoms of PTSD]."  The examiner's opinion was 
that the veteran had a sociopathic personality structure and 
his occupational dysfunction was a result of his substance 
abuse.  

In August 1995 another VA psychiatric examination of the 
veteran was conducted.  This examination was conducted in 
conjunction with the veteran's claim for service connection 
for PTSD and is discussed at length in section II below.  
However, psychological testing was conducted and the 
diagnosis was again "personality disorder not otherwise 
specified with anti-social and paranoid traits.  Substance 
abuse including crack cocaine and alcohol."

In July and October 1998 the most recent VA psychiatric 
examinations of the veteran were conducted.  Psychological 
testing was conducted in conjunction with each examination.  
These examinations are discussed at length in section II 
below.  The diagnoses were anxiety disorder and a personality 
disorder.  Nothing in these examination reports in anyway 
relates these disorders to the veteran's active service.  

Initially, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation for service connection purposes.  38 C.F.R. 
§ 3.303(c) (1998).  As such service connection cannot be 
granted for the veteran's personality disorder.

With respect to the veteran's anxiety disorder, the earliest 
evidence of any such disorder is in 1981, approximately one 
decade after the veteran separated from military service.  
There is no evidence that the veteran had an anxiety 
disorder, or any other psychiatric disorder, during active 
service.  Moreover, there is no competent medical evidence 
which relates the veteran's current anxiety disorder to his 
military service.  

The veteran fails to show the required nexus between his 
current anxiety disorder and any in-service disease or injury 
he incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1998).

The veteran does not meet the second and third elements 
required for the claim for service connection for a 
psychiatric disorder to be well grounded.  See Caluza, 7 Vet. 
App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).  "A claim for a 
disability cannot be well grounded unless there is a medical 
opinion that links the current disability to the appellant's 
term of service.  In the usual case this nexus would consist 
of a medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Post Traumatic Stress Disorder

The Board has handled the veteran's claim for service 
connection for post traumatic stress disorder separately from 
his claim for other psychiatric disorders because there are 
specific regulations dealing with service connection for 
PTSD.  VA regulations state that service connection for PTSD 
requires: (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and, (3) a link 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

Again we note that the law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 138(1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
38 C.F.R. § 3.304(f) (1998).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  In order to establish a well grounded claim for 
service connection, a claimant has the burden to submit 
competent evidence to support each element of the claim, 
e.g., for direct service connection, the existence of a 
current disability; an injury sustained or disease contracted 
in service (this element usually requires VA to obtain and 
examine the veteran's service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza, 7 Vet. App. at 506.  For 
the purpose of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In Cohen, the Court held that medical 
evidence of a general connection between PTSD and a veteran's 
war experiences was sufficient for a well grounded claim.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (Emphasis 
added).

In the instant case the veteran's service medical records are 
of record.  They appear to be complete.  There is no 
indication in any of the service medical records that the 
veteran had any complaints, symptoms, and/or diagnoses of 
PTSD during service.  

The veteran has submitted written statements, and oral 
testimony at a hearing before a RO hearing officer, related 
to the stressors he alleges he experienced during service.  
The veteran reported he was in Vietnam from March 1968 to 
March 1968 with the 35th combat engineers.  He reported a 
typical day was search and destroy missions, walking through 
rice paddies, building bridges and roads.  He estimated he 
was involved in three fire fights during which he used M- 16 
and M-79 grenade launcher.  The longest period of time spent 
in the bush was 9 days.  A particularly stressful event 
included 6-7 months after arrival.  He was in the Mekong 
Delta near Can Tho.  There was a fire fight on the ground, 
and he was pinned in the tower alone.  One month later, he 
was in a convoy going to Saigon when the truck ahead of him 
stopped and they broke their radiator . They were left there 
for 30 hours near Dog Town and all they could hear were 
animals all night. He states it was just luck they were not 
found by the enemy.  The convoy picked them up on the way 
back the next day.  He also reported stressful events of 
pulling guard duty.  In a written statement in August 1994 
the veteran reported he was a "paid killer in Vietnam."  He 
reported fighting, shooting, and killing from the time he 
entered Vietnam.  He reported seeing people with their heads 
blown off, feet and legs burnt, and children being killed.  
Bombs were dropped everyday and night mortars were launched 
at him without warning.  He reports having to help a convoy 
of civilians after they were ambushed.  They had to get out 
of their trucks and take cover to help them. Bodies, men, 
women, and children were everywhere.  They had to clear the 
way to Saigon afterwards. 

The veteran's service personnel file indicates his 
occupational specialties were stock clerk, supplyman, and 
armorer/unit supply specialist during his military service.  
He was assigned to Vietnam from March 1969 to March 1970.  
During this time, he was assigned to 
"CoA69thEngrBn(Const)."  He did participate in the "TET 69 
Offensive, the VN Counter Offensive Phase VI," and an 
unnamed 11th campaign. He received the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Commendation 
Medal, and 2 0/5 bars.  These decorations are not considered 
evidence of combat participation.

The RO attempted to verify the stressors alleged by the 
veteran and received a report dated in March 1998 from 
Department of the Army, U.S. Armed Services Center for 
Research of Unit Records.  This report provided extracts from 
operational reports submitted by the 68th Engineer Battalion 
for the period ending July 1979.  These reveal that the 
battalion was located entirely in the IV Corps Tactical Zone, 
South of the Mekong River, with tasking within the provinces 
of the area of operations.  Records submitted for the period 
ending April 1970 indicate that one enlisted man from Company 
A was wounded in action from a vehicle mining accident, and 
that enemy activity at this time was relatively minimal.  The 
report also states that the veteran must provide more 
specific information for verification of stressful incidents.

Essentially, the evidence provided in the veteran's service 
personnel records and from the Department of the Army fails 
to support the allegations of stressors made by the veteran.  
The veteran's occupational specialties and medals awarded 
during service do not provide credible evidence of combat 
activity or any stressful events, and no confirmation has 
been provided by the Department of the Army.  There is no 
credible evidence indicating the veteran was exposed to any 
stressor during service, or that he engaged in combat with 
the enemy during military service.  The veteran does not have 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation nor is there any credible supporting evidence that 
the claimed inservice stressor actually occurred.  

There is also no clear diagnosis of PTSD.  A February 1994 VA 
discharge summary reveals that the veteran was in an 
inpatient substance abuse detoxification program.  The entire 
medical summary relates to the veteran's substance abuse 
problems.  On discharge diagnosis a diagnosis of "post 
traumatic stress disorder, by history," was made.  However, 
there is absolutely no medical evidence of any kind to 
support such diagnosis.  Therefore the Board must conclude 
that it was made based solely on a medical history provided 
by the veteran.  In this respect we note that bare 
transcription of medical history provided by the veteran by a 
physician does not transform such evidence into competent 
medical evidence for the purposes of establishing a well 
grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In March 1994 a VA psychiatric examination of the veteran was 
conducted.  the veteran reported a general feeling of 
nervousness.  He also reported abusing narcotics during his 
service in Vietnam, and currently abusing alcohol.  Mental 
status examination revealed mildly anxious affect.  No 
delusions or hallucinations were noted.  Memory, recall, 
judgment, and abstracting ability were good. He appeared to 
be of average intelligence.  Despite his reports of paranoia, 
he did not exhibit any objective symptoms of paranoia.  The 
examiner noted that the veteran "has a long history of drug 
and alcohol abuse and anti-social behavior.  He gives no 
history of psychosis but reports suspiciousness and paranoia.  
Diagnosis:  personality disorder not otherwise specified with 
anti-social and paranoid traits.  Substance abuse including 
crack cocaine and alcohol."

In August 1994 a psychological evaluation was conducted in 
conjunction with the veteran's claim for disability benefits 
from the Social Security Administration (SSA).  The veteran 
was noted to be of average intelligence.  The examiner 
indicated that the veteran was manipulative and sociopathic; 
his descriptions of hallucinations and other PTSD symptoms 
appeared not to be genuine.  The examiner noted that the 
veteran was "an individual who is bright enough to read 
about [the symptoms of PTSD]."  The examiner's opinion was 
the veteran did not meet the criteria for a diagnosis of PTSD 
and that the disruption in his life was not a result of PTSD.  
Rather the examiner's opinion was that the veteran had a 
sociopathic personality structure and his occupational 
dysfunction was a result of his substance abuse.   

In August 1995 another VA psychiatric examination of the 
veteran was conducted.  The examining psychiatrist indicated 
that much of the veteran's narrative gave the impression of 
exaggeration.  Psychological testing was conducted and "did 
not support a diagnosis of PTSD."

In July 1998 another VA psychiatric examination of the 
veteran was conducted.  The veteran reported that he served 
in combat.  He also reported a variety of symptoms.  The 
examination report stated:

He responded to direct questions as follows.  He 
admitted to ruminating about combat "all the time, 
in and out of my mind."  He "can't watch movies 
about combat," and "can't stand firecrackers."  
"Can't deal with Orientals."  "Any kind of 
unusual noise, even thunder, bothers me, even cars 
backfiring."  When asked if he dreamed of combat, 
he replied, "I don't know if I do or not."  He 
"doesn't even like to pass cemeteries." He could 
not give the dates of combat but reported, "I did 
three years in the Army from 1968 to 1971."  He 
was a combat engineer.  He received "no medals."  
Basic training Fort Benning, Georgia.  AIT unknown, 
however, "also went to Fort Hood, Texas."  He was 
in "the Mekong Delta and all over, Phu Bai, Quang 
Tn, Dog Town."  A typical day was described as, 
"Running and shooting and dodging."  He cannot 
estimate the number of firefights in which he was 
involved, "but I know I was in several" during 
which he fired an M60, M14, M16 and 105 Howitzer.  
Longest period spent in the bush was 7 weeks. He 
received no debriefing.  He spent 9 months in 
Germany after combat "doing nothing." When asked 
to describe particularly stress events, he replied, 
"No particular incident, just fighting all the 
time.  I know it was a hell hole over there, I mean 
we were fighting over there and it was 100 degrees 
over there.  There were snakes and bears and 
monkeys and gorillas. It was tough and half the 
time, you didn't know who you were fighting or 
shooting at."

MENTAL STATUS:  The patient was a well developed, 
well nourished, appropriately dressed, adequately 
groomed male who exhibited no unusual motor 
activity.  Speech was mildly pressured.  There were 
no flight of ideas or looseness of associations.  
Mood was mildly anxious and somewhat irritable as 
was affect which was frequently dramatic.  He 
denied hallucinations, expressed no identifiable 
delusions, denied homicidal or suicidal thoughts, 
was precisely oriented to person, place, situation 
and time.  Remote, recent and immediate recall were 
good. Estimated to be of average intelligence.  
Judgment to avoid common danger was adequate.  
Abstracting ability was adequate.  Insight poor.

DISCUSSION:  The C file was examined and revealed 
that August 1994, Dr. Whelan reported, "He does 
not meet PTSD criteria" and gave the patient a 
diagnosis of "sociopathic personality structure 
and illegal drug use and perhaps sale of illegal 
drugs."  Dr. Whelan also reported that in March of 
1998, "Dr. Moses felt that the patient was 
malingering."  He also reported that "today, the 
patient scores in the mild range of mental 
retardation.  One should immediately recall Dr. 
Moses' statements concerning the patient's attempts 
to secure compensation from the VA as I think these 
statements are directly applicable to the test 
results produced today."  The patient endorsed 
some symptoms of post traumatic stress disorder, 
however, this diagnosis is doubtful.  Nevertheless, 
he should undergo psychological testing before a 
final diagnosis is given.

DIAGNOSES:  Diagnoses pending results of testing 
including antisocial personality disorder, anxiety 
disorder not otherwise specified, intermittent 
explosive disorder. GAF 60. He is employable with 
mild to moderate impairment.

In October 1998 VA psychological testing was conducted.  The 
report of the testing psychologist indicated:

According to records, there is "no confirmable 
evidence of combat" although some sources report 
that this veteran was involved in combat in 
Vietnam.  He has been treated on both an outpatient 
and inpatient basis for symptoms of anxiety, 
homicidal ideation, and assaultive behavior over 
the last 25 years.

BEHAVIORAL OBSERVATIONS:  This veteran presented on 
time for his appointment and was accompanied by a 
friend.  He presented as a tall, thin gentleman who 
was well dressed and well groomed.  His affect was 
almost unfailingly irritable but he was generally 
cooperative and attentive.  For example, when 
testing on the computer was started, he said in a 
very irritable tone "I have to do this again?"  
He further stated, "I should just refuse" but 
when the purpose of testing was explained to him, 
he agreed to take the computerized test.  During 
testing, when I asked him how he was progressing, 
he responded "I'm just pushing buttons."  Despite 
his apparent frustration with having to take these 
tests, he did not appear to have any difficulties 
with reading or understanding the test 
instructions, and he completed the test in a timely 
manner.  A computer error halted testing half way 
through the first administration of the MMPI-II, 
but the computer was rebooted and a short version 
of this inventory was administered.

BRIEF PATIENT INTERVIEW:  An extensive interview 
was conducted in July by psychiatry staff, but a 
brief interview was conducted after testing to 
assess for current emotional state and risk for 
suicide.  This veteran has significant difficulties 
with V.A. staff on the day of testing, and he 
commented "nothing will ever change at the V.A."  
Prior to testing, this veteran commented that he 
"promised to behave" and when he was asked about 
this comment, he replied "some times I don't act 
right with people."  This veteran denied current 
suicidal thoughts or homicidal intent, although he 
freely expressed his frustrations with multiple 
individuals and organizations.

PSYCHOMETRIC TESTING:  This veteran was 
administered the Minnesota Multiphasic Personality 
Inventory-II, short form (MMPI-II-S) and the Beck 
Depression Inventory (BDI), and the Spielberger 
State Trait Anxiety Inventory (STAI), and he 
completed these tests in a timely manner.  The 
validity scales of the MMPI- II suggests that this 
profile is invalid, and the profile will not be 
reported for this reason.  This veteran's score of 
56 on the Beck Depression Inventory suggests an 
extremely severe level of current depressive 
symptoms.  On this inventory he reported that he 
has feelings of unbearable sadness, he feels his 
future is hopeless, he would suicide if he had the 
chance and he is irritated all the time.  This 
profile on the STAI suggests that he is reporting 
average levels of acute anxiety and significantly 
elevated levels of chronic anxiety.  His scores 
were at the 43rd percentile for state anxiety and 
at the 97th percentile for trait anxiety.

SUMMARY AND RECOMMENDATIONS:  While psychometric 
data should not be used as the sole source of 
information for diagnostic purposes, the above test 
results failed to provide clear support for a 
diagnosis of PTSD.  This veteran's response style 
on the tests administered suggested that he may 
have attempted to exaggerate his current symptoms, 
which makes it difficult to assess the actual level 
of his current symptomatology.  His primary 
emotional component appears to be irritability, 
although he reports significant symptoms of chronic 
depression and anxiety.  The above information 
should be combined with the data obtained from 
psychiatric interview in forming the final 
diagnostic impression. 

After reviewing all of the test, the psychiatrist who 
conducted the July 1998 VA psychiatric examination rendered a 
final diagnosis addendum in October 1998 it stated that the 
testing "failed to provide clear support for diagnosis of 
PTSD."  A diagnosis of PTSD was not rendered.  

Upon review of all of the evidence of record, the Board notes 
that the veteran was an Army supply clerk who served in 
Vietnam from March 1969 to March 1970.  He did not receive 
any awards indicative of combat.  The service department has 
been completely unable to verify his allegations of engaging 
in combat.  As such, the Board finds as fact that the veteran 
did not engage in combat with the enemy.  He has not 
submitted credible supporting evidence that his claimed 
inservice stressors actually occurred.  Also there is no 
clear diagnosis of PTSD.  The 1998 VA examination report 
specifically discounted all prior diagnoses of PTSD as being 
unsupported by the evidence of record.  The stressors alleged 
by the veteran are completely uncorroborated.  The veteran's 
credibility is brought into question because he has given 
varying versions of his alleged stressors and his 
psychological testing reveals a profile that he is 
purposefully over-reporting to obtain secondary gain.  
Accordingly, the Board will not find that the alleged 
stressful events occurred for the purpose of service 
connection.  There is no credible supporting evidence that 
the claimed stressors actually occurred.  Without such 
evidence service connection cannot be granted for the 
veteran's claimed PTSD.

As we noted above, service connection for PTSD requires: (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and, (3) a link 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996)(emphasis added).  Because there is no clear 
diagnosis of PTSD and no credible evidence of record 
probative of the occurrence of the alleged stressors during 
service, the veteran does not meet the elements required for 
service connection for PTSD under the appropriate regulation.  
Therefore the Board concludes that the preponderance of the 
evidence is against the claim; the veteran's claim for 
service connection for PTSD must be denied.



III.  Skin Disorder

The appellant contends that the RO committed error in denying 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service.  He argues that he was exposed to 
Agent Orange during his service in Vietnam.  He avers that as 
a result of this exposure he has a skin disorder.  In the 
alternative he claims entitlement to service connection for a 
skin disorder on a direct basis.  

A.  Agent Orange

Again we note that the law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

tion is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998) 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he developed a skin 
disorder, as a result of exposure to Agent Orange in service.  
The veteran's service medical records reveal several instance 
of treatment for skin rashes.  In June 1969 the veteran had a 
skin rash in the groin area.  In August 1969 he had a rash on 
his hands; however in October 1969 a similar rash on the 
hands was evaluated as being the result of irritation because 
the veteran had been working with solvents.  In November 1969 
the veteran was diagnosed with genital herpes.  In January 
1970 the veteran had a skin rash on his chest and back.  
However this rash must have been acute and transitory and 
must have resolved, because on separation examination in 
January 1971 the veteran's skin was normal with no 
abnormalities noted by the examining physician.  

Subsequent to service there is no indication of any skin 
disorder until 1994.  Specifically, the Board notes that on 
the August 1981 VA examination the evaluation was that the 
"skin is dry, has normal turgor and there are no abnormal 
pigmentations, infections, or lesions."  

In April 1994 a VA skin examination of the veteran was 
conducted.  The diagnosis was eczema of the lower legs and a 
cyst on the upper left back.  

Treatment records from the veteran's private physician dated 
in 1995 reveal treatment for a skin rash on the veteran's 
legs.  These records are often difficult to read because of 
the physician's handwriting.  Of particular note is a 
treatment record dated November 1995.  This record states 
"rash of leg [secondary] orange agent in VA."  The record 
also states "several rash lesion of leg since 1969 in VN."  
The Board notes that there is no actual diagnosis of what the 
rash on the veteran's legs is and that the history of Agent 
Orange exposure and of lesions since 1969 have been provided 
solely by the veteran.  This history is also specifically 
disputed by the 1981 VA examination report which reveals 
normal skin with no rash.  Bare transcription of medical 
history provided by the veteran by a physician does not 
transform such evidence into competent medical evidence for 
the purposes of establishing a well grounded claim.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Also we note that the 
only actual diagnosis of a skin disorder is from the April 
1994 VA examination which shows that he veteran has eczema of 
the lower legs.  

Eczema is not one of the disorders for which presumptive 
service connection on the basis of Agent Orange exposure is 
warranted.  38 C.F.R. § 3.309(e) (1998).  As such, the 
veteran is not presumed to have been exposed to Agent Orange 
during his military service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  With no diagnosis of a disease warranting 
presumptive service connection on the basis of Agent Orange 
exposure, the veteran's claim on this basis cannot be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the present case the November 1995 private medial opinion 
relates the veteran's current rash to Agent Orange exposure 
during service.  The physician indicates that the veteran has 
a history of constant rash dating from his service in 
Vietnam.  At this point the Board notes that the veteran has 
been diagnosed with eczema, which is not on the list of 
diseases warranting the presumption, and thus he may not be 
presumed to have been exposed to Agent Orange during service.  
Moreover, the medical opinion relating the current rash, 
eczema, to Agent Orange exposure is based solely on the 
medial history provided by the veteran.  This bare 
transcription of medical history provided by the veteran by 
the physician does not transform such evidence into competent 
medical evidence for the purposes of establishing a well 
grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The veteran has presented no evidence which shows that he was 
exposed to Agent Orange during service and has presented no 
competent medical evidence to provide a nexus between his 
current eczema and his alleged Agent Orange exposure during 
service.  As such, the claim cannot be well grounded.  

b.  Direct Basis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 1991).  

In the present case the veteran's service medical records do 
reveal several occasions when he suffered from a skin rash 
during service.  On separation examination his skin was noted 
to be normal.  There is no evidence of any skin disorder 
subsequent to service prior to 1994.  The veteran has a 
current diagnosis of eczema.  There is no competent medical 
evidence which relates this eczema to active service or to 
the skin rash noted during service.  As noted above a 
November 1995 private medical opinion relates the veteran's 
current rash to alleged Agent Orange exposure but does not 
relate the rash to service on a direct basis nor does the 
opinion relate the current rash to the rash the veteran 
apparently had during service.  

With no nexus between his current eczema and any in-service 
disease or injury during service the veteran's claim for 
service connection for a skin disorder on a direct basis 
cannot be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

Again we note that where a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

IV.  Tuberculosis

The appellant contends that the RO committed error in denying 
his petition to reopen his claim for service connection for 
pulmonary tuberculosis.  He argues he has submitted new and 
material evidence which warrants reopening of his claim and 
granting service connection. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Active tuberculosis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within three years following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (material evidence is relevant to 
and probative of the issue at hand).  In this case, the RO 
denied service connection for tuberculosis in a March 1979 
rating decision and notified the veteran of the decision in 
April 1979.  The veteran did not appeal the RO decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether tuberculosis was 
incurred during the veteran's active military service, or 
became manifest to a degree of 10 percent within three years 
after service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the March 1979 RO decision on the merits which is 
relevant to, and probative of, this issue.

The evidence of record at the time of the March 1979 RO 
rating decision which was relevant to the veteran's claim for 
service connection for tuberculosis was:  the veteran's 
service medical records, a July 1978 private medical record, 
and a January 1979 VA examination report.  The veteran's 
service medical records are complete.  There is no indication 
of any diagnosis of tuberculosis during active service.  On 
separation examination the veteran's lungs were evaluated as 
normal and a tuberculosis tine test was conducted and was 
negative.  

The July 1978 private medical report revealed that the 
veteran gave a history of working as a custodian at a private 
hospital in the lung ward.  He had a negative tuberculosis 
tine test upon commencement of this employment; however he 
was subsequently diagnosed with tuberculosis.  The January 
1979 VA examination report reveals that the veteran's TB tine 
and PPD tests were positive.  

In this case the evidence submitted since the March 1979 RO 
decision that refers to the veteran's tuberculosis includes:  
VA medical treatment records from 1978 and several VA 
examination reports.  The Board concludes that this evidence 
is new because it was not before the RO when it denied 
service connection for tuberculosis in March 1979.  Although 
"new," this evidence is not "material" because it is not 
relevant or probative of the issue at hand, namely whether 
the veteran had tuberculosis during active service or within 
three years of service.  

A June 1978 VA treatment record reveals a medical history of 
the veteran recently beginning work as a custodian in a 
hospital chest ward with no other history of tuberculosis 
exposure.  The veteran reported a negative PPD test for 
tuberculosis in 1975.  Subsequently a September 1978 VA 
treatment record revealed a positive PPD test.  More recent 
VA examination reports fail to reveal any active 
tuberculosis.  Moreover, there is no evidence of record which 
in anyway relates the veteran's bout of tuberculosis in 1978 
with his active military service.  

The veteran has made numerous assertions that the had 
tuberculosis during service, with a positive test on 
separation.  The veteran's testimony and assertions are not 
competent to establish that he incurred tuberculosis during 
his active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the March 1979 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for tuberculosis 
remains final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a psychiatric disorder, other than 
PTSD, is denied.

Service connection for post traumatic stress disorder is 
denied. 

Service connection for a skin disorder, on a direct basis and 
the basis of Agent Orange exposure,  is denied. 

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for pulmonary 
tuberculosis, that benefit remains denied.


REMAND

The appellant contends that the RO committed error in denying 
a permanent and total disability rating for pension purposes.  
He argues that he is unable to work due to a combination of 
disabilities.  

The Board notes that the RO has rated a wide variety of 
disabilities in conjunction with the veteran's claim for 
entitlement to nonservice-connected pension benefits.  Upon 
review of some of the private medical evidence of record the 
Board finds diagnoses of cervical and lumbar spine disorders 
which have not been rated by the RO.  It is unclear from the 
evidence of record whether the veteran currently suffers form 
these disorders.  However, further development should be 
conducted.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request he provide a written list all of 
the disabilities which he alleges result 
in his being permanently and totally 
disabled for nonservice-connected pension 
purposes.  The RO should include the list 
provided in the request for VA 
examination.

2.  Following the above, the veteran 
should be accorded a VA general medical 
examination.  The report of examination 
should include a detailed account of all 
manifestations of the disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examining physician is requested 
to specifically address disabilities 
listed by the veteran above.  

If the examining physician feels 
that examination by a specialist is 
needed to provide the medical 
evidence necessary to rate the 
veteran's disabilities, then the 
appropriate examination(s) should 
Board ordered.  In this respect the 
physician is reminded that extensive 
psychiatric examination has already 
been conducted in conjunction with 
his claims for service connection 
and there appears to be adequate 
psychiatric examination evidence 
already of record.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The physician should 
provide complete rationale for all 
conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
of entitlement to nonservice-connected 
pension benefits which remains on appeal 


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

